DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/01/2021have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al.  (U.S. 20190090165) in view of Jain et al. (U.S. 20210029618).
For claim 1, Huang-Fu et al. disclose a method of transmitting and receiving, by a next generation radio access network (NG-RAN), a signal for support of Internet protocol (IP) multimedia subsystem (IMS) voice in a wireless communication system, the method comprising: 
receiving, by the NG-RAN, a request for capability of a user equipment (UE) related to the IMS voice from an IMS server (at least [0031]-[0036].  IMS server 508 sends a call indication to 5GC 504 for checking if UE 501 is currently in a voice-capable RAT/cell. The 5GS determines that the UE's current RAT or serving cell is not voice-capable.); 
checking, by the NG-RAN, whether the capability of the UE is compatible with a network configuration, wherein the network configuration includes a network configuration of the NG-RAN and a network configuration of a network node capable of the IMS voice even though the NG-RAN does not support the IMS voice (at least [0031]-[0036].  IMS server 508 sends a call indication to 5GC 504 for checking if UE 501 is currently in a voice-capable RAT/cell. The call indication includes information such as IP, port, and media type. In step 541, the 5GS determines that the UE's current RAT or serving cell is not voice-capable. The determination in step 541 can be made by the core network 5GC 504 or the access network NG RAN 503. The 5GC/NG RAN is aware of the value of the RAT VoPS Supported indication associated with UE and RAN based on UE/RAN radio capability. In one example, RAN can directly decide whether IMS VoPS is supported (i.e., improper frequency band). In another example, RAN can decide whether IMS VoPS is supported for the UE. When the indication "RAT VoPS Supported=FALSE" triggers a RAT change procedure.  The 5GS further determines that there is another RAN, e.g. E-UTRAN 506 that is also connected to 5GC 504 for QoS flow establishment for voice, so that E-UTRAN 506 can be selected as the target cell for handover. 5GC 504 sends out a handover command, which is forwarded ) 
However, Huang-Fu et al. do not disclose receiving, by the NG-RAN, a request for capability of a user equipment (UE) from an access and mobility management function (AMF); and transmitting, by the NG-RAN, a response including a result of the checking to the AMF
	In the same field of endeavor, Jain et al. disclose receiving, by the NG-RAN, a request for capability of a user equipment (UE) from an access and mobility management function (AMF); and transmitting, by the NG-RAN, a response including a result of the checking to the AMF (at least [0181] and 0186].   When the AMF 221 requires specific information on the UE radio capabilities support, and/or support for a specific feature or compatibility with the next generation (NG)-RAN or RAN node 211.  The AMF 221 may send an N2 Feature Specific UE/RAN Radio information and Compatibility Request message to the NG-RAN node 211. The RAN node 211 may send an N2 Feature Specific UE/RAN Information and Compatibility Response message to the AMF 221. Typically, the RAN node 211 may check whether the UE radio capabilities are compatible with the network configuration for the requested feature(s) and determines if additional parameter(s) need to be provided to the AMF 211.)

For claim 2, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 1.  Furthermore, Huang-Fu et al. disclose wherein even though the NG-RAN does not support the IMS voice, the IMS voice is enabled as follows: the UE is handed over or redirected to an evolved packet system (EPS) in occurrence of a voice call so that the UE uses the IMS voice (at least [0031]-[0036].  the 5GS further determines that EPS fallback is required because there is no other voice-capable RAN can be selected as a target cell that is also connected to 5GC 604. As a result, UE 601 needs to be handover to EPS that supports voice.) 
For claim 3, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 2.  Furthermore, Huang-Fu et al. disclose wherein the network node capable of the IMS voice is a network node available as an EPS fallback target (at least [0031]-[0036].  the 5GS further determines that EPS fallback is required because there is no other voice-capable RAN can be selected as a target cell that is also connected to 5GC 604. As a result, UE 601 needs to be handover to EPS that supports voice.)
In order to trigger the EPS fallback procedure, the 5GS further determines that EPS fallback is required because there is no other voice-capable RAN can be selected as a target cell that is also connected to 5GC 604. As a result, UE 601 needs to be handover to EPS that supports voice. In step 651, 5GC 604 sends out a handover command, which is forwarded to UE 501 by NG RAN 603. In step 661, UE 601 moves to the target cell, e.g., E-UTRAN 606 that is connected to EPC 607.)
For claim 5, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 1.  Furthermore, Huang-Fu et al. disclose wherein the NG-RAN is configured to support evolved packet system (EPS) fallback for the IMS voice (at least [0031]-[0036].  The 5GS further determines that EPS fallback is required because there is no other voice-capable RAN can be selected as a target cell that is also connected to 5GC 604. As a result, UE 601 needs to be handover to EPS that supports voice.)
For claim 6, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 1.  Furthermore, Huang-Fu et al. disclose wherein even though the NG-RAN does not support the IMS voice, the IMS voice is enabled as follows: the UE is handed over or redirected to an NG-RAN supporting the IMS voice in occurrence of a voice call so that the UE uses the IMS voice (at least [0034].  In order to trigger the RAT change procedure, the 5GS the target cell is an NG cell operating in a proper frequency band (e.g., a low frequency band) that also supports establishing a quality of service (QoS) flow for IMS voice calls.)
For claim 7, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 1.  Furthermore, Huang-Fu et al. disclose wherein the network node capable of the IMS voice is a network node available as a radio access technology (RAT) fallback target (at least [0034].  In order to trigger the RAT change procedure, the 5GS further determines that there is another RAN, e.g. E-UTRAN 506 that is also connected to 5GC 504 for QoS flow establishment for voice, so that E-UTRAN 506 can be selected as the target cell for handover. In one example, the target cell is an LTE cell that supports voice calls. In another example, the target cell is an NG cell operating in a proper frequency band (e.g., a low frequency band) that also supports establishing a quality of service (QoS) flow for IMS voice calls.)
For claim 8, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 6.  Furthermore, Huang-Fu et al. disclose wherein a network node available as a radio access technology (RAT) fallback target is a next generation evolved node B (ng-eNB) (at least [0034].  the target cell is an NG cell operating in a proper frequency band (e.g., a low frequency band) that also supports establishing a quality of service (QoS) flow for IMS voice calls.) 
For claim 9, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 6.  Furthermore, Huang-Fu et al. disclose wherein the NG-RAN is configured to support radio access technology (RAT) fallback for the IMS voice (at least [0034].  In order to trigger the RAT change procedure, the 5GS further determines that there is another RAN, e.g. E-UTRAN 506 that is also connected to 5GC 504 for QoS flow establishment for voice, so that E-UTRAN 506 can be selected as the target cell for handover. In one example, the target cell is an LTE cell that supports voice calls. In another example, the target cell is an NG cell operating in a proper frequency band (e.g., a low frequency band) that also supports establishing a quality of service (QoS) flow for IMS voice calls.)
For claim 10, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 1.  Furthermore, Huang-Fu et al. disclose wherein the request for the capability of the UE related to the IMS voice includes information on a registration area (at least [0037].  UE 701  
For claim 11, the combination of Huang-Fu et al. and Jain et al. disclose the method of claim 1.  Furthermore, Huang-Fu et al. disclose wherein the NG-RAN obtains the network configuration of the network node capable of the IMS voice even though the NG-RAN does not support the IMS voice in one of the following ways: the network configuration is configured in the NG-RAN; the NG-RAN obtains the network configuration while setting up an interface with the network node; and the NG-RAN obtains the network configuration by sending a request for the network configuration to the network node (at least [0034].  In order to trigger the RAT change procedure, the 5GS further determines that there is another RAN, e.g. E-UTRAN 506 that is also connected to 5GC 504 for QoS flow establishment for voice, so that E-UTRAN 506 can be selected as the target cell for handover. In one example, the target cell is an LTE cell that supports voice calls. In another the target cell is an NG cell operating in a proper frequency band (e.g., a low frequency band) that also supports establishing a quality of service (QoS) flow for IMS voice calls.)
	For claims 12-13, the claims have features similar to claim 1.  Therefore, the claims are also rejected for the same reasons in claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  06/10/2021